Citation Nr: 1537814	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.

(The issue of whether there was clear and unmistakable error (CUE) in the November 17, 2005 decision of the Board of Veterans' Appeals (Board) denying entitlement to service connection for a low back disorder is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  RO jurisdiction presently resides with the Columbia, South Carolina RO.  

In October 2014, the Veteran testified before the undersigned at a Board hearing held via videoconferencing technology; a transcript of that hearing is of record.


FINDINGS OF FACT

1. In a November 2005 decision, the Board denied the Veteran's appeal as to the claim of entitlement to service connection for a back disorder.  The Chairman of the Board did not order reconsideration.

2. Evidence received since the November 2005 Board decision does not relate to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 2005 Board decision that denied entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).

2.  Evidence received since the November 2005 Board decision is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015)) defines VA's duty to notify and assist a claimant in the development of a claim.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a VCAA letter from the RO to the Veteran dated in October 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), personnel records, private treatment records, and VA treatment records are associated with the file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The duty to provide an examination and opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  In this case, the Board concludes that an examination and opinion are not needed because new and material evidence has not been submitted to reopen the Veteran's claim.

The Veteran was provided an opportunity to set forth his contentions during a November 2014 Board hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  At the hearing, the undersigned set forth the issue to be discussed at the hearing, focused on the requirements for obtaining a compensable rating, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a) (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In the November 2005 Board decision, it reopened the claim of entitlement to service connection for a back disorder and denied it on the merits.  The Veteran did not appeal the Board decision to the U.S. Court of Appeals for Veterans Claims nor did he seek reconsideration.  Thus, the Board finds that the November 2005 Board decision is final.  38 U.S.C.A. § 7104(b).  

The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2015).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

At the time of the November 2005 Board decision, the Board reopened the claim of entitlement to service connection for a back disorder and denied it on the merits.  There was evidence of an in-service complaints of back pain, post service evidence of a back disability, and both positive and negative opinions as to whether the post service back disability was related to the in-service complaints of back pain.  Specifically, with respect to nexus evidence, the Board considered a December 2002 letter from Dr. MAM who opined that the Veteran's current back disorder originated in service.  In arriving at the conclusion, he considered the Veteran's medical history back into the 1960s and his treatments for his back in service.  The Board also considered a February 2005 VA opinion who concluded that it was less likely than not that the Veteran' back disorder was related to an incident in service after considering the Veteran's medical records, notations of back pain in service, and the medical status of his back upon separation examination (normal).  

Upon weighing the evidence for and against the claim, as the outcome of the case hinged on the nexus element, the Board found that the preponderance of the evidence was against the claim, finding that the February 2005 examiner's opinion was more probative than the December 2002 opinion, which the Board found less persuasive as Dr. MAM did not medically substantiate his reasoning for causation.

In the Veteran's request to reopen his claim for service connection for a back disability, he contends that it is related to the in-service complaints of back pain he had in service.

The new evidence received after the November 2005 Board decision are private treatment records, which includes two letters from a medical professional, who specializes in spine and sports medicine.  In a June 2003 letter, Dr. CGK wrote that based on his review of the record that it was his belief the Veteran injured his back "in the 1960s."  In a September 2014 letter, Dr. CGK wrote that the Veteran had a longstanding history of recurrent back injuries since the 1960s.  He noted both the in-service low back pain complaints in 1964 and 1965 and the post-service diagnoses in 1966 and 1972.  Dr. CGK stated that the Veteran continued to have back problems, which resulted in five lumbar laminectomy surgeries.  He concluded the Veteran was disabled and unable to participate in gainful employment.  The treatment records show that the Veteran still has a low back disability.

The Board has reviewed the additional evidence submitted following the November 2005 Board decision and finds that the evidence, while new, is not material, as it does not raise a reasonable possibility of substantiating the claim, i.e., show the Veteran's back disability had its onset during active military service.  Dr. CGK does not relate the current low back disorder to service, but rather provides a sequence of events from the in-service complaints of low back pain in service and the post service injuries and concludes that the Veteran is disabled and cannot work.  At no time does Dr. CGK state that the current back disorder is related to service.  In summary, even when considering the newly-submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a back disability.  Dr. CGK's letters are merely cumulative of the evidence already considered by the Board in its November 2005 decision.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's petition to reopen such claim is denied. 

The Board is aware that when the Veteran's representative read the September 2014 letter from Dr. CGK at the November 2014 hearing, it sounded as though it was providing a positive nexus between the post service back disorder and service.  However, upon actual examination of the letter, the undersigned realized that Dr. CGK was not, in fact, providing a nexus between the post service low back disorder and service.  The Board regrets that a more favorable determination could not be made in this case.


ORDER

The application to reopen the claim for entitlement to service connection for a back disorder is denied.


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


